Citation Nr: 0821568	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  08-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for left iliotibial band 
syndrome/tendonitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel




INTRODUCTION

The veteran had active service from October 11, 2005 to 
December 5, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in pertinent part, denied service connection for left 
iliotibial band syndrome/tendonitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal (VA Form 9) submitted in January 
2008, the veteran indicated he wanted a videoconference 
hearing before a Member of the Board.  In April 2008, the 
veteran indicated he wanted a Board hearing in Washington, 
D.C., instead of a videoconference hearing.  A hearing was 
scheduled for August 2008 at the Board's offices in 
Washington, D.C.  In June 2008, the veteran's representative 
submitted a statement on his behalf, indicating that the 
veteran wanted to amend his request to show he wanted a 
videoconference hearing.  

Thus, in order to comply with due process requirements, the 
case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

